Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 1 of 10 Page ID #:126




                  X                         X                      5/11/2021



      Kiry Gray                   L Chai                         5/11/2021

                                                         X
Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 2 of 10 Page ID #:127



   1
   2                                                           JS-6
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11 RIOT GAMES, INC. and BUNGIE,             CASE NO. 2:21-cv-00195 MCS-AS
     INC.,
  12                                          Judge: Hon. Mark C. Scarsi
                 Plaintiffs,
  13
           v.                                 STIPULATED JUDGMENT AND
  14                                          PERMANENT INJUNCTION
     CAMERON SANTOS d/b/a
  15 “GATORCHEATS,” an individual, and
     Does 1 through 10, inclusive,
  16
                 Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 3 of 10 Page ID #:128




   1         Pursuant to the Parties’ Stipulation dated March 30, 2021, the Court hereby
   2 orders that judgment is entered against Defendant Cameron Santos d/b/a
   3 “Gatorcheats” (“Defendant”) as follows.
   4
   5         IT IS HEREBY FOUND, ORDERED, ADJUDGED as follows:
   6
   7         1.    Judgment shall be entered against Defendant in the amount of two
   8 million dollars ($2,000,000), due and payable solely pursuant to the terms set forth
   9 in the Parties’ Confidential Settlement Agreement and Release.
  10
  11         2.    Defendant, all persons acting under Defendant’s direction or control
  12 (including but not limited to Defendant’s agents, representatives, and employees),
  13 and those persons or companies in active concert or participation with Defendant
  14 who receive actual notice of this Order by personal service or otherwise, shall
  15 immediately and permanently cease and desist from any of the following:
  16
  17         As to Plaintiff Riot Games, Inc.:
  18
  19               (a)   taking any steps on Defendant’s own behalf or assisting others
  20 in creating, distributing, advertising, marketing or otherwise making available the
  21 software product known as “Gatorant” (the “Riot Cheating Software”) or any
  22 software whose use infringes copyrights, patents, or trademarks (“Intellectual
  23 Property”) owned or controlled by Riot Games, Inc. or its parents, subsidiaries, or
  24 affiliates of which Riot Games, Inc. has heretofore made Defendant actually aware
  25 (collectively, “Riot”), circumvents technological measures that effectively control
  26 access to Riot’s games (including but not limited to “Valorant”), violates Riot’s
  27 Terms of Service (“TOS”), or is designed to exploit or enable the exploitation of
  28 Valorant or any other game owned, published, distributed or operated by Riot;
                                                 2
Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 4 of 10 Page ID #:129




   1               (b)   obtaining, possessing, accessing or using the Riot Cheating
   2 Software or any software whose use by Defendant infringes any of Riot’s
   3 Intellectual Property, circumvents technological measures that effectively control
   4 access to Riot’s games, violates the TOS, or is designed to exploit or enable the
   5 exploitation of Valorant or any other game owned, published, or operated by Riot;
   6
   7               (c)   Promoting, advertising, or encouraging or inducing others to
   8 purchase or use (including via any social media account, website, or video-sharing
   9 account) the Riot Cheating Software or any software whose use infringes any of
  10 Riot’s Intellectual Property, circumvents technological measures that effectively
  11 control access to Riot’s games, violates the TOS, or is designed to exploit or
  12 enable the exploitation of Valorant or any other game owned, published, or
  13 operated by Riot;
  14
  15               (d)   selling, reselling, or processing payments for the Riot Cheating
  16 Software or any software whose use infringes any of Riot’s Intellectual Property,
  17 circumvents technological measures that effectively control access to Riot’s
  18 games, violates the TOS, or is designed to exploit or enable the exploitation of
  19 Valorant or any other game owned, published, or operated by Riot;
  20
  21               (e)   assisting in any way with the development of the Riot Cheating
  22 Software or software whose use infringes any of Riot’s Intellectual Property,
  23 circumvents technological measures that effectively control access to Riot’s
  24 games, violates the TOS, or is designed to exploit or enable the exploitation of
  25 Valorant or any other game owned, published, or operated by Riot;
  26
  27               (f)   sharing, copying, transferring, or distributing the Riot Cheating
  28 Software or any software (or portion thereof) whose use infringes any of Riot’s
                                               3
Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 5 of 10 Page ID #:130




   1 Intellectual Property, circumvents technological measures that effectively control
   2 access to Riot’s games, violates the TOS, or is designed to exploit or enable the
   3 exploitation of Valorant or any other game owned, published, or operated by Riot;
   4
   5                (g)   publishing or distributing any source code or instructional
   6 material for the creation of the Riot Cheating Software or other software whose use
   7 infringes any of Riot’s Intellectual Property rights, circumvents technological
   8 measures that effectively control access to Riot’s games, violates the TOS,
   9 including but not limited to the Riot Cheating Software, or is designed to exploit or
  10 enable the exploitation of Valorant or any other game owned, published, or
  11 operated by Riot or its parents, subsidiaries, or affiliates;
  12
  13                (h)   operating, assisting or linking to any website designed to
  14 provide information to assist others in accessing, developing or obtaining the Riot
  15 Cheating Software or any software whose use infringes any of Riot’s Intellectual
  16 Property rights, circumvents technological measures that effectively control access
  17 to Riot’s games, violates the TOS, or is designed to exploit or enable the
  18 exploitation of Valorant or any other game owned, published, or operated by Riot;
  19
  20                (i)   investing or holding any financial interest in any enterprise
  21 which Defendant knows or has reason to know is now, or intends in the future to
  22 be, engaged in any of the foregoing activities prohibited by this Judgment and
  23 Permanent Injunction.
  24
  25                (j)   reverse engineering, decompiling, packet editing, or otherwise
  26 manipulating without authorization, any game owned, published, or operated by
  27 Riot, including Valorant, or providing assistance to any person or entity engaged in
  28 such activities.
                                                 4
Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 6 of 10 Page ID #:131




   1        As to Plaintiff Bungie, Inc.:
   2
   3               (a)   taking any steps on Defendant’s own behalf or assisting others
   4 in creating, distributing, advertising, marketing or otherwise making available the
   5 software referenced in the Complaint designed to be used with Destiny 2 (the
   6 “Bungie Cheating Software”)1 or any software whose use infringes Intellectual
   7 Property owned or controlled by Bungie, Inc. or its parents, subsidiaries, or
   8 affiliates of which Riot Games, Inc. has heretofore made Defendant actually aware
   9 (collectively, “Bungie”), circumvents technological measures that effectively
  10 control access to Bungie’s games (including but not limited to “Destiny 2” and its
  11 expansions), violates Bungie’s Software License Agreement (“SLA”), or is
  12 designed to exploit or enable the exploitation of Destiny 2 or any other game
  13 owned, published, distributed or operated by Bungie;
  14
  15               (b)   obtaining, possessing, accessing or using the Bungie Cheating
  16 Software or any software whose use by Defendant infringes any of Bungie’s
  17 Intellectual Property, circumvents technological measures that effectively control
  18 access to Bungie’s games, violates the SLA, or is designed to exploit or enable the
  19 exploitation of Destiny 2 or any other game owned, published, or operated by
  20 Bungie;
  21
  22               (c)   Promoting, advertising, or encouraging or inducing others to
  23 purchase or use (including via any social media account, website, or video-sharing
  24 account) the Bungie Cheating Software or any software whose use infringes any of
  25 Bungie’s Intellectual Property, circumvents technological measures that effectively
  26 control access to Bungie’s games, violates the SLA, or is designed to exploit or
  27
     1
       The Riot Cheating Software and Bungie Cheating Software are referred to
  28 collectively as the “Cheating Software.”
                                              5
Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 7 of 10 Page ID #:132




   1 enable the exploitation of Destiny 2 or any other game owned, published, or
   2 operated by Bungie;
   3
   4               (d)   selling, reselling, or processing payments for the Bungie
   5 Cheating Software or any software whose use infringes any of Bungie’s
   6 Intellectual Property, circumvents technological measures that effectively control
   7 access to Bungie’s games, violates the SLA, or is designed to exploit or enable the
   8 exploitation of Destiny 2 or any other game owned, published, or operated by
   9 Bungie;
  10
  11               (e)   assisting in any way with the development of the Bungie
  12 Cheating Software or any software whose use infringes any of Bungie’s
  13 Intellectual Property, circumvents technological measures that effectively control
  14 access to Bungie’s games, violates the SLA, or is designed to exploit or enable the
  15 exploitation of Destiny 2 or any other game owned, published, or operated by
  16 Bungie;
  17
  18               (f)   sharing, copying, transferring, or distributing the Bungie
  19 Cheating Software or any software whose use infringes any of Bungie’s
  20 Intellectual Property, circumvents technological measures that effectively control
  21 access to Bungie’s games, violates the SLA, or is designed to exploit or enable the
  22 exploitation of Destiny 2 or any other game owned, published, or operated by
  23 Bungie;
  24
  25               (g)   publishing or distributing any source code or instructional
  26 material for the creation of the Bungie Cheating Software or any software whose
  27 use infringes any of Bungie’s Intellectual Property, circumvents technological
  28 measures that effectively control access to Bungie’s games, violates the SLA, or is
                                               6
Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 8 of 10 Page ID #:133




   1 designed to exploit or enable the exploitation of Destiny 2 or any other game
   2 owned, published, or operated by Bungie;
   3
   4               (h)   operating, assisting or linking to any website designed to
   5 provide information to assist others in accessing, developing or obtaining the
   6 Bungie Cheating Software or any software whose use infringes any of Bungie’s
   7 Intellectual Property, circumvents technological measures that effectively control
   8 access to Bungie’s games, violates the SLA, or is designed to exploit or enable the
   9 exploitation of Destiny 2 or any other game owned, published, or operated by
  10 Bungie;
  11
  12               (i)   investing or holding any financial interest in any enterprise
  13 which Defendant knows or has reason to know is now, or intends in the future to
  14 be, engaged in any of the foregoing activities prohibited by this Judgment and
  15 Permanent Injunction.
  16
  17               (j)   reverse engineering, decompiling, packet editing, or otherwise
  18 manipulating without authorization, any game owned, published, or operated by
  19 Bungie, including Destiny 2, or providing assistance to any person or entity
  20 engaged in such activities.
  21
  22        3.     Defendant shall take all necessary steps to disable, remove, or
  23 otherwise shut down any social network accounts under his control dedicated to
  24 distribution or promotion of the Riot Cheating Software, the Bungie Cheating
  25 Software, or any other software whose use infringes any of Riot’s Intellectual
  26 Property rights or Bungie’s Intellectual Property Rights, circumvents technological
  27 measures that effectively control access to Riot’s or Bungie’s games, or violates
  28 the TOS or SLA, and shall any take all necessary steps to remove any information
                                               7
Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 9 of 10 Page ID #:134




   1 on any non-dedicated (e.g., personal) social network accounts under his control
   2 used to distribute or promote any of the foregoing.
   3
   4         4.    Defendant is ordered to destroy the Riot Cheating Software, Bungie
   5 Cheating Software, and any software product whose use infringes any of Riot’s
   6 Intellectual Property or Bungie’s Intellectual Property, circumvents technological
   7 measures that effectively control access to Riot’s or Bungie’s games, or violates
   8 the TOS or the SLA, or is designed to exploit or enable the exploitation of
   9 Valorant, Destiny 2, or any other game owned, published, or operated by Riot or
  10 Bungie, pursuant to the terms set forth in the Parties’ Confidential Settlement
  11 Agreement and Release.
  12
  13         5.    Any company or entity that any Defendant controls in the future shall
  14 also comply with the provisions of this Judgment and Permanent Injunction.
  15
  16         6.    The Parties irrevocably and fully waive notice of entry of this
  17 Judgment and Permanent Injunction and notice and service of the entered
  18 Judgment and Permanent Injunction and understand, confirm and agree that
  19 violation of the Judgment and Permanent Injunction will expose Defendant to all
  20 penalties provided by law, including contempt of Court.
  21
  22         7.    The Parties irrevocably and fully waive any and all rights to appeal
  23 this Judgment and Permanent Injunction, to have it vacated or set aside, to seek or
  24 obtain a new trial thereon or otherwise to attack in any way, directly or collaterally,
  25 its validity or enforceability.
  26
  27         8.    Nothing contained in this Judgment and Permanent Injunction shall
  28 limit the right of the Parties to seek relief, including without limitation damages,
                                                8
Case 2:21-cv-00195-MCS-AS Document 25 Filed 05/12/21 Page 10 of 10 Page ID #:135




   1 for any and all infringements of any Intellectual Property rights occurring after the
   2 date of this Judgment and Permanent Injunction.
   3
   4        9.     The Court shall retain jurisdiction of this action to entertain such
   5 further proceedings and to enter such further orders as may be necessary or
   6 appropriate to implement and enforce the provisions of this Judgment and
   7 Permanent Injunction. The Parties consent to the personal jurisdiction of the
   8 United States District Court for the Central District of California for purposes of
   9 enforcing the Judgment and Permanent Injunction.
  10
  11        10.    This Stipulated Judgment and Permanent Injunction is entered without
  12 the Court making any findings of fact or conclusions of law and shall not be
  13 construed or deemed as an adjudication on the merits.
  14
  15        11.    The Court finds there is no just reason for delay in entering this
  16 Judgment and Permanent Injunction and, pursuant to Federal Rule of Civil
  17 Procedure 54, the Court directs immediate entry of this Judgment and Permanent
  18 Injunction against Defendant.
  19
       DATED: May 12, 2021
  20
                                               By:
  21                                                 Mark C. Scarsi
  22                                                 United States District Judge

  23
  24
  25
  26
  27
  28
                                                9
